DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on p. 8 with respect to the interpretation of “computing device” and “positioning apparatus” under 35 U.S.C. 112(f) have been fully considered but they are not persuasive.  As established previously, the “rebuttable presumption” referenced by applicant on p. 8 “is overcome when ‘the claim fails to recite sufficiently definite structure’ or else recites ‘function without reciting sufficiently definite structure for performing that function,’” as from MPEP § 2181 (emphasis added).  Specifically, the claim term device is a “substitute term [which] acts as a generic placeholder for the term ‘means’” (ibid.).  The term “computing” is not a structural modifier but rather is descriptive of the function performed by the generic placeholder.  The three prongs detailed in the cited section are satisfied for the claimed “computing device” and thus 35 U.S.C. 112(f) is invoked.1  
Applicant’s cancellation of the claimed “positioning apparatus” is effective to overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) for lack of corresponding disclosed structure.  
Applicant’s remarks on p. 9 with respect to the indefiniteness rejection of claim 15 and those depending therefrom have been fully considered.  The rejection is withdrawn in view of the amendments.
Applicant’s remarks on pp. 9-13 with respect to the prior art combination of Klingenbeck and Gkanatsios have been fully considered and are persuasive in view of the amendments.  The associated rejection is withdrawn and the claims as amended herein comply with all statutory and regulatory requirements and stand allowed.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.  
	Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Sean Holder, on 07 July 2022.
	The application has been amended as follows:

4.	(Currently Amended) A contrast-enhanced digital tomosynthesis method for obtaining four dimensional image data, the method comprising:
positioning one or more of: a detector comprising an array of pixels, at least a portion of an object, or at least one source of penetrating particles;
acquiring, while a contrast agent is in the object, a series of projection images of the object, each of the projection images being associated with a corresponding time-point of a plurality of time-points, and the series of projection images being acquired over the plurality of time-points and at a plurality of angles, wherein at each time-point, one or more projection images at only a portion of the plurality of angles are acquired;
determining, for each of the plurality of time-points and based on a subset size, a corresponding subset of the acquired series of projection images, wherein each of the corresponding subsets is associated with a corresponding time-point of the plurality of time-points and each of the corresponding subsets comprises projection images acquired at more than one of the time-points of the plurality of time-points;
constructing four dimensional image data for the object from the acquired series of projection images, wherein constructing the four dimensional image data comprises for each time-point of the plurality of time-points, generating a reconstruction based on the corresponding subset of the acquired series of projection images for the corresponding time-point of the plurality of time-points, wherein the four dimensional image data comprises a representation of the object at the plurality of angles and the plurality of time-points such that the object is represented, at each time-point of the plurality of time-points, according to each of the plurality of angles; and
displaying, via a user interface, at least a portion of the four dimensional image data for the object, wherein the user interface allows a user to adjust, for each time-point of the plurality of time-points and associated subset, the subset size to adjust temporal and spatial resolution at the time-point of the plurality of time-points of the four dimensional image data, and wherein the display updates, based on the adjusting of the subset size, the four dimensional image data for the user by generating a reconstruction, for the corresponding time-point of the plurality of time-points, using an adjusted subset of the acquired series of projection images determined according to the adjusted subset size. 
5-14.	(Canceled)
15.	(Currently Amended) The method of claim 4, wherein the displayed at least a portion of the four dimensional image data demonstrates contrast enhancement at various temporal and spatial resolutions and time points of the plurality of time-points.
16.	(Currently Amended) The method of claim 15, wherein an increase in the subset size by the user causes an increase in a spatial resolution displayed at the time-point of the plurality of time-points and a decrease in the subset size by the user causes an increase in a temporal resolution displayed at the time-point of the plurality of time-points.
17-18.	(Canceled) 
19.	(Previously Presented) The method of claim 4, wherein the acquired series of projection images of the object over the plurality of angles is based on a predetermined time interval.
20.	(Previously Presented) The method of claim 4, wherein the displayed at least the portion of the four dimensional image data exhibits super-resolution.
21.	(Currently Amended) The method of claim 4, wherein the contrast agent comprises an Iodine-based contrast agent 
22.	(Previously Presented) The method of claim 4, wherein the acquiring the series of projection images further comprises acquiring at least one projection with at least one detector, and wherein the constructing the four dimensional image data is based on the acquiring of the at least one projection.
23.	(Canceled) 
24.	(Currently Amended) A contrast-enhanced digital tomosynthesis system for obtaining four dimensional image data of an object, the system comprising:
at least one source of penetrating particles;
at least one detector comprising an array of pixels; and
a computing device coupled to the at least one source and the at least one detector, the computing device is configured to:
cause positioning of one or more of: the at least one detector, at least a portion of the object, or the at least one source of penetrating particles;
cause the at least one detector to acquire, while a contrast agent is in the object, a series of projection images of the object, each of the projection images being associated with corresponding time-point of a plurality of time-points, and the series of projection images being acquired over the plurality of time-points and at a plurality of angles, wherein at each time-point of the plurality of time-points, one or more projection images at only a portion of the plurality of angles are acquired;
determine, for each of the plurality of time-points and based on a subset size, a corresponding subset of the acquired series of projection images, wherein each of the corresponding subsets is associated with a corresponding time-point of the plurality of time-points and each of the corresponding subsets comprises projection images acquired at more than one of the time-points of the plurality of time-points;
construct four dimensional image data for the object from the acquired series of projection images, wherein constructing the four dimensional image data comprises for each time-point of the plurality of time-points, generating a reconstruction based on at least the corresponding subset of the acquired series of projection images for the corresponding time-point of the plurality of time-points, wherein the four dimensional image data comprises a representation of the object at the plurality of angles and the plurality of time-points such that the object is represented, at each time-point of the plurality of time-points, according to each of the plurality of angles; and
cause, via a user interface, display of at least a portion of the four dimensional image data, wherein the user interface allows a user to adjust, for each time-point of the plurality of time-points and associated subset, the subset size to adjust temporal and spatial resolution at the time-point of the plurality of time-points of the four dimensional image data, and wherein the display updates, based on the adjusting of the subset size, the four dimensional image data for the user by generating a reconstruction, for the corresponding time-point of the plurality of time-points, using an adjusted subset of the acquired series of projection images determined according to the adjusted subset size.
25.	(Currently Amended) The system of claim 24, wherein the displayed at least the portion of the four dimensional image data demonstrates contrast enhancement at various temporal and spatial resolutions and time-points of the plurality of time-points.
26.	(Currently Amended) The system of claim 25, wherein an increase in the subset size by the user causes an increase in a spatial resolution displayed at the time-point of the plurality of time-points and a decrease in the subset size by the user causes an increase in a temporal resolution displayed at the time-point of the plurality of time-points.
27-28.	(Canceled)
29.	(Previously Presented) The system of claim 24, wherein the series of projection images acquired of the object over a plurality of different angles is based on a predetermined time interval.
30.	(Previously Presented) The system of claim 24, wherein the displayed four dimensional image data exhibits super-resolution.
31-33.	(Canceled)
34.	(Currently Amended) The method of claim 4, wherein at each time-point of the plurality of time-points only one projection image from only one of the plurality of angles is acquired.
35.	(Previously Presented) The method of claim 4, wherein constructing the four dimensional image data for the object from the acquired series of projection images comprises applying a sliding window function that generates a moving average of the acquired series of projection images along dimensions of time and angle. 
36.	(Previously Presented) The method of claim 4, wherein acquiring a series of projection images of the object comprises using a first frequency of acquiring images before a contrast agent is detected in the projection images and using a second frequency higher than the first frequency for acquiring the series of projection images after the contrast agent is detected.
37.	(Currently Amended) The method of claim 4, wherein the subset size varies from one time-point of the plurality time-points to another time-point of the plurality of time-points.
38.	(Currently Amended) The system of claim 24, wherein at each time-point of the plurality of time-points only one projection image from only one of the plurality of angles is acquired.
39.	(Previously Presented) The system of claim 24, wherein the computing device is configured to construct the four dimensional image data for the object from the acquired series of projection images by applying a sliding window function that generates a moving average of the acquired series of projection images along dimensions of time and angle. 
40.	(Previously Presented) The system of claim 24, wherein the computing device is configured to acquire a series of projection images of the object by using a first frequency of acquiring images before a contrast agent is detected in the projection images and using a second frequency higher than the first frequency for acquiring the series of projection images after the contrast agent is detected.
41.	(Currently Amended) The system of claim 24, wherein the subset size varies from one time-point of the plurality time-points to another time-point of the plurality time-points.

Citation of Relevant Art
Any references made of record and not relied upon are considered pertinent to applicant's disclosure.  Refer to form PTOL-892.
Besson ‘257 is directed to grouping projection data by selecting native projection data for tomosynthetic reconstruction (i.e., a subset of the native projection data) but is insufficient to render the combination of elements recited in either of claims 4 and 24 obvious, even when considered with other prior art teachings.
McMillan et al. ‘737 discusses the trade-off between temporal and spatial resolution and notes that “flexible ordering schemes” of projection images allows for “freely reconstruct[ing] images with any number of projections depending on the temporal and spatial resolution requirements” in [0246].  However, this teaching is not sufficient to render the combination of elements recited in either of claims 4 and 24 obvious, even when considered with the collective prior art teachings.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793
	
	



    
        
            
    

    
        1 As identified in the prior Office Action on p. 3 and for reference, “computer” is a structural recitation and does not receive the same interpretation as “computing device.”